Case 1:20-cv-02017-RMR-MEH Document 55 Filed 07/23/21 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO



  Civil Action No. 1:20-cv-02017

  CARRICK-HARVEST, LLC d/b/a VERITAS FINE CANNABIS,
  a Colorado limited liability company,

                                                Plaintiff,
  v.

  VERITAS FARMS, INC., a Nevada corporation;
  271 LAKE DAVIS HOLDINGS, LLC d/b/a VERITAS FARMS,
  a Delaware limited liability company,

                                                Defendants.


       ORDER GRANTING JOINT STIPULATION FOR DISMISSAL


           The Court, having considered the parties’ Joint Stipulation for Dismissal, and for good cause
  shown,

  IT IS HEREBY ORDERED that the Joint Stipulation for Dismissal is granted and all claims against

  Defendants are dismissed without prejudice.




  DATED this 23RD day of July, 2021.

                                                 BY THE COURT:




                                                 _____________________________
                                                 REGINA M. RODRIGUEZ
                                                 United States District Judge
